Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2003

USA v. Orozco
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2969




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Orozco" (2003). 2003 Decisions. Paper 344.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/344


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No: 02-2969

                           UNITED STATES OF AMERICA

                                             v.

                                JONATHAN OROZCO,
                                   a/k/a EL Gordo,
                                     a/k/a Gordo,

                                        Jonathan Orozco,
                                               Appellant

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             D.C. Criminal No. 01-cr-00323
                         District Judge: Mary A. McLaughlin

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 15, 2003
                    Before: McKee, Barry & Rosenn, Circuit Judges

                                  (Filed: July 24, 2003)

                               OPINION OF THE COURT

McKee, Circuit Judge

      Jonathan Orozco pled guilty to an indictment charging him with conspiracy to

distribute 5 or more kilograms of cocaine and 50 or more kilograms of marijuana in

violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). Thereafter, he filed the instant appeal.

      Counsel for Orozco has filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967) in which he claims that he has undertaken a conscientious review of the
record and that there are no nonfrivolous issues for appeal. Inasmuch as we agree that

there are no nonfrivolous issues for appeal, we will affirm the judgment of the district

court. Counsel’s motion to withdraw is granted.

TO THE COURT:

       Please file the foregoing opinion.

                                                  By the Court

                                                  /s/ Theordore A. McKee

                                                  Circuit Judge




                                             2
3